    Case: 3:19-cr-00078-TMR Doc #: 13 Filed: 05/30/19 Page: 1 of 2 PAGEID #: 43




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,                       :   Case No. 3-CR-78

        v.                                      :   Judge Rose

JOEY D. WILLIAMS                                :   MOTION TO CONTINUE


 For the reasons set forth in the Memorandum below, counsel for the Defendant Joey D.

Williams, hereby moves this Court to continue the Trial Date of June 24, 2019 for a reasonable

period of time.

                                        MEMORANDUM

Mr. Williams was indicted on April 25, 2019. He was arraigned on April 30, 2019 and entered a

plea of not-guilty. On May 16, 2019, this Court entered a Pretrial Order setting a discovery

deadline and a Trial Date of June 24, 2019. Counsel for Defendant has recently received

discovery.

 In order to review discovery and otherwise adequately prepare for trial, the undersigned

hereby respectfully moves this Court for a reasonable continuance of the trial date of June 24,

2019.

                                     Respectfully submitted,

                                     /s/ Patrick J. Hanley
                                         Patrick J. Hanley
    Case: 3:19-cr-00078-TMR Doc #: 13 Filed: 05/30/19 Page: 2 of 2 PAGEID #: 44




                                    CERTIFICATE OF SERVICE

I hereby certify that on May 30, 2019, this Motion was filed electronically using the Court’s
CM/ECF electronic filing system thus resulting in service on all parties to this case.

                                     /s/ Patrick J. Hanley
                                         Patrick J. Hanley
